Citation Nr: 0810604	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of patellofemoral arthrosis of the left knee, 
currently rated as 10 percent disabling.

2.  Evaluation of patellofemoral arthrosis of the right knee, 
currently rated as 10 percent disabling.

3.  Evaluation of tendonitis of the left ankle, currently 
rated noncompensable.

4.  Evaluation of tendonitis of the right ankle, currently 
rated noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from December 1992 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in December 2005.  A 
transcript of his hearing has been associated with the 
record.

The veteran's claims were previously before the Board and 
remanded in February 2006.  His claims for increased 
evaluations for his left and right knee disabilities are 
properly before the Board at this time.

The issues of entitlement to compensable evaluations for 
tendonitis of the left and right ankles are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Left knee patellofemoral arthrosis is manifest by 
periarticular pathology productive of pain motion, normal 
extension, flexion limited to 108 degrees with an additional 
10 percent limitation due to pain, and no instability.

2.  Right knee patellofemoral arthrosis is manifest by 
periarticular pathology productive of pain motion, normal 
extension, flexion limited to 108 degrees with an additional 
10 percent limitation due to pain, and no instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral arthrosis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5260 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral arthrosis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2002, after the enactment of the VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that the evidence needed to show that his 
disabilities had increased in severity.  The veteran was told 
to submit any evidence in his possession that pertained to 
his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The Board finds that the veteran was not provided with timely 
notice consistent with the requirements in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
However, the March 2006 letter informed the veteran that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  Furthermore, the veteran was provided with the 
specific rating criteria used to evaluate his disabilities in 
the July 2004 statement of the case.  The veteran's claims 
were subsequently readjudicated by the RO in September 2007.  
Therefore, the Board finds that the veteran had actual 
knowledge of all the notice requirements of Vazquez-Flores v. 
Peake, supra.  Additionally, because the veteran had an 
opportunity to respond and submit additional evidence, and 
his claim was thereafter readjudicated by the RO, the Board 
finds that there is no prejudice to the veteran in proceeding 
with this claim.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.





Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The RO has assigned a 10 percent evaluation to the veteran's 
right and left knee disabilities.  A 10 percent rating 
contemplates periarticular pathology productive of painful 
motion.  See 38 C.F.R. § 4.59 (2007).  It also contemplates 
the presence of limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, the impairment must 
approximate actual limitation of flexion or the functional 
equivalent of limitation of flexion to 30 degrees, due to 
such factors as pain, pain on motion, fatigability, 
incoordination, and lack of endurance.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The July 2004 rating sheet indicates the veteran was assigned 
10 percent evaluations for his knee disabilities under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  
That Diagnostic Code provides an evaluation for recurrent 
subluxation or lateral instability of the knee.  However it 
is clear from the July 2004 statement of the case that, 
instead, the RO assigned the 10 percent rating to each knee 
based on the presence of patellofemoral arthrosis and painful 
motion in each knee.  38 C.F.R. § 4.59.  The RO indicated 
there was no evidence of subluxation or instability.  
Therefore, it is clear that the evaluation was based upon the 
presence of painful motion, rather than a compensable degree 
of subluxation or lateral instability.  Although the use of 
DC 5257 is not sustainable in this case, the error is 
harmless since the AOJ explained the actual basis of the 
decision.  Furthermore, revising the code to a limitation of 
motion code is not prejudicial since the rating was actually 
based on functional impairment.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling and 
extension of the leg limited to 10 degrees is rated 10 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

In July 2002, the veteran underwent VA examination.  He 
complained of bilateral knee pain.  Sitting or standing for 
long periods of time caused additional knee pain.  He had no 
locking and rarely had giving out.  He had no significant 
edema.  On examination, his kneecaps tracked midline with 
motion.  There was no laxity in the anterior, posterior, or 
collateral dimensions.  There was no crepitus with passive 
range of motion.  The knees both flexed to 130 degrees 
without significant discomfort.  X-rays showed normal knees 
bilaterally.  The impression was chronic patellofemoral 
arthrosis without limitation in motion, which is prohibitive 
of repeated squatting and requires frequent position change 
for pain control.

April and September 2004 VA outpatient records show the 
veteran complained of increasing knee pain with left knee 
swelling.  Sometimes it felt like the knee gave out on him.  
On examination, the veteran's bilateral knees had mild 
crepitus with full range of motion and no swelling.  The 
assessment was bilateral knee pain.

In a September 2004 written statement, the veteran indicated 
that he had daily pain in his knees that was moderate to 
severe.

In January 2005, the veteran underwent VA examination.  He 
reported no flare-ups or dislocation.  On examination, both 
knees flexed to 108 degrees and extended to 0 degrees.  The 
knees were not painful during examination.  With repetition, 
the veteran began having pain with no additional loss of 
motion.  There was an additional loss of 5 to 10 percent of 
flexion due to pain.  There was no effusion, edema, weakness, 
redness, heat, abnormal movement, or guarding.  Stability was 
present and very good.  Stability of the anterior and 
posterior cruciate ligaments was within normal limits.  X-
rays were negative.  The diagnosis was patellofemoral 
syndrome, bilaterally.

In December 2005, the veteran testified before the 
undersigned.  He indicated he had daily pain and instability 
in both of his knees.  When he walked down stairs, his right 
knee gave out every couple of days.  He estimated that he 
could flex his knees to 105 degrees before pain began.

Based on the evidence of record, the Board finds that an 
increased evaluation for either of the veteran's knee 
disabilities is not warranted.  As indicated above, in order 
to warrant a higher evaluation of 20 percent, the veteran's 
knees would have to demonstrate actual limitation of flexion 
or the functional equivalent of limitation of flexion to 30 
degrees.

The record does establish that the veteran has functional 
limitation of flexion.  However, nothing in the lay or 
medical evidence reflects functional limitation of flexion to 
30 degrees.  The July 2002 VA examination shows the veteran 
could flex both knees to 130 degrees.  The examiner noted no 
pain or significant discomfort during examination.  The 
January 2005 VA examination shows the veteran could flex both 
knees to 108 degrees, with an additional loss of 5 to 10 
percent due to pain.  Even contemplating the additional loss 
of motion due to pain, the veteran's knee disabilities do not 
demonstrate the functional equivalent of limitation of 
flexion to 30 degrees.  Finally, the veteran indicated during 
his December 2005 hearing that he could flex both knees to 
approximately 105 degrees with no pain.  In this case, the 
lay and medical evidence establish that the remaining 
functional use is greater than 30 degrees of flexion.  
Therefore, the Board finds that an increased evaluation based 
on functional limitation of flexion is not warranted.

A knee disability may be also rated under the criteria for 
limitation of extension and recurrent subluxation or lateral 
instability, in addition to limitation of flexion.  The 
evidence of record consistently shows the veteran was able to 
extend both of his knees to 0 degrees.  Furthermore, the 
evidence shows that his bilateral knee extension was not 
functionally limited by pain, fatigue, repetition, 
incoordination, or lack of endurance.  Therefore, a separate, 
compensable evaluation is not warranted under Diagnostic Code 
5261.

With regard to instability, the veteran has indicated in VA 
examination reports, outpatient treatment records, and his 
Board hearing transcript that he experienced giving way of 
both of his knees.  While the veteran is competent to state 
that he experiences giving way of his knees, the more 
probative evidence of record, including two VA examination 
reports, shows he has no instability of his knees.  His 
observations are unsupported and far less probative than the 
repeated examinations showing no instability.  Therefore, the 
Board finds that the VA examination reports are more 
probative in determining that the veteran has not 
demonstrated recurrent subluxation or lateral instability of 
his knees.  The Board concludes that the preponderance 
evidence shows the veteran's left and right knee disabilities 
are not characterized by recurrent subluxation or lateral 
instability, and a separate evaluation is not warranted under 
Diagnostic Code 5257.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disabilities have not significantly 
changed and uniform evaluations are warranted.

In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
the veteran's claims for evaluations in excess of 10 percent 
for patellofemoral arthrosis of the left and right knees.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claims are denied.  Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

An evaluation in excess of 10 percent for patellofemoral 
arthrosis of the left knee is denied.

An evaluation in excess of 10 percent for patellofemoral 
arthrosis of the right knee is denied.


REMAND

In a February 2006 remand, the Board indicated that the 
veteran disagreed with the evaluations assigned to his 
bilateral tendonitis of the ankles in his September 2004 
substantive appeal.  The Board found that such statement 
constituted a timely notice of disagreement with the November 
2003 rating decision, which granted service connection for 
that disability.  As such, a statement of the case needed to 
be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the veteran was not furnished a statement of the 
case with regard to his claims for increased evaluations for 
bilateral tendonitis of the ankles.  According to Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998), a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order.  A remand poses on the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand.  Since the veteran was not issued a 
statement of the case on these issues, as directed by the 
February 2006 Board remand, such matters must be remanded 
again.

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a statement 
of the case as to the evaluations assigned 
to his bilateral tendonitis of the ankles, 
in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the RO should return these 
issues to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


